Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 12, 2014

                                     No. 04-14-00248-CV

                IN THE INTEREST OF A.M.M. AND M.B.L., CHILDREN,

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-01040
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
Sitting:      Sandee Bryan Marion, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice

        This is an accelerated appeal from the termination of appellant’s parental rights. On
August 1, 2014, the State filed a “Rule 12 Motion to Show Authority, Strike Pleadings and
Dismiss,” in which the State contends, for various reasons, that appellant has not expressed a
desire to prosecute an appeal and, therefore, appellant’s appellate counsel does not have the
authority to prosecute this appeal on his behalf. We DENY the State’s motion.

        Appellant’s brief was filed on July 7, 2014, and the State’s brief was originally due on
July 28, 2014. On August 1, 2014, we granted the State an extension of time in which to file its
brief, until August 27, 2014, and the State was informed that no further extensions of time would
be considered. If the State’s brief is not filed by August 27, 2014, this appeal will be set for
submission without benefit of an appellee’s brief.



                                                    _________________________________
                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2014.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court